

115 HR 1068 IH: Safe Drinking Water Act Amendments of 2017
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1068IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Pallone (for himself, Mr. Tonko, Mr. Cárdenas, Mr. Brendan F. Boyle of Pennsylvania, Mr. Blumenauer, Ms. DeLauro, Mrs. Dingell, Ms. Matsui, Ms. DeGette, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo enable needed drinking water standards, reduce lead in drinking water, plan for and address
			 threats from climate change, terrorism, and source water contamination,
			 invest in drinking water infrastructure, increase compliance with drinking
			 water standards, foster greater community right to know about drinking
			 water quality, and promote technological solutions for drinking water
			 challenges.
	
		1.Short title; table of contents; findings
 (a)Short titleThis Act may be cited as the Safe Drinking Water Act Amendments of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings.
					Title I—Regulating Dangerous Drinking Water Contaminants
					Sec. 101. Enabling EPA to set standards for new drinking water contaminants.
					Sec. 102. Deadlines for regulations on known dangerous contaminants.
					Title II—Reducing Lead in Drinking Water
					Sec. 201. Reducing lead in drinking water.
					Sec. 202. Drinking water fountain replacement for schools.
					Sec. 203. Aligning definitions of lead free.
					Sec. 204. Guidance for schools regarding lead in drinking water.
					Sec. 205. School lead pipe replacement program.
					Sec. 206. School remedial action program.
					Title III—Climate Resiliency, Security, and Source Water Protection
					Sec. 301. Climate resiliency, security, and source water protection planning.
					Sec. 302. Regulation of hydraulic fracturing.
					Sec. 303. Risks of drought to drinking water.
					Title IV—AQUA Act
					Sec. 401. Short title.
					Sec. 402. Prevailing wages.
					Sec. 403. Use of funds.
					Sec. 404. Requirements for use of American materials.
					Sec. 405. Data on variances, exemptions, and persistent violations.
					Sec. 406. Assistance for restructuring.
					Sec. 407. Priority and weight of applications.
					Sec. 408. Disadvantaged communities.
					Sec. 409. Administration of State loan funds.
					Sec. 410. State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the
			 Virgin Islands.
					Sec. 411. Authorization of appropriations.
					Sec. 412. Affordability of new standards.
					Sec. 413. Focus on lifecycle costs.
					Sec. 414. Best practices for administration of State revolving loan fund programs.
					Title V—Increasing Compliance and Community Right to Know
					Sec. 501. Streamlining reporting and enforcement.
					Sec. 502. Consolidation.
					Sec. 503. Water violations inventory.
					Sec. 504. Improved consumer confidence reports.
					Title VI—Studies and Technology
					Sec. 601. Real-time monitoring technology research grants.
					Sec. 602. Presence of pharmaceuticals and personal care products in sources of drinking water.
					Sec. 603. Water loss and leak control technology.
				
 (c)FindingsThe Congress finds the following: (1)The Safe Drinking Water Act has not been substantially amended in more than 20 years, during which time the challenges facing drinking water systems and customers have increased dramatically.
 (2)Climate change, aging infrastructure, lead contamination, and emerging contaminants threaten the public health and economic viability of cities and towns nationwide.
 (3)The drinking water standard-setting provisions put in place in 1996 have proven unworkable, preventing the Federal Government from regulating dangerous contaminants, including perchlorate, strontium, and volatile organic compounds.
 (4)Compliance and enforcement with existing drinking water standards has fallen far short of what is needed and expected.
 (5)Increased drinking water investment is needed to address a crisis in failing infrastructure. IRegulating Dangerous Drinking Water Contaminants 101.Enabling EPA to set standards for new drinking water contaminants (a)In generalSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended—
 (1)by amending paragraph (1)(A) to read as follows:  (A)General authorityThe Administrator shall publish maximum contaminant level goals and promulgate national primary drinking water regulations for each contaminant (other than a contaminant for which a national primary drinking water regulation has been promulgated as of the date of enactment of the Safe Drinking Water Act Amendments of 2017) which, in the judgment of the Administrator, may have any adverse effect on the health of persons and which is known or anticipated to occur in public water systems.;
 (2)in paragraph (1)(B)(ii)(I)— (A)by striking every 5 years and inserting every 3 years; and
 (B)by striking 5 contaminants  and inserting 10 contaminants; (3)in paragraph (1)(B)(ii)(II)—
 (A)by striking on findings that the criteria of clauses (i), (ii), and (iii) and inserting on a finding that the criteria; and (B)by striking Such findings and inserting Such finding;
 (4)in paragraph (1)(D)— (A)by striking paragraph (4)(C), or completing the analysis under paragraph (3)(C),  and inserting subparagraph (B)(ii); and
 (B)by striking A determination for any contaminant in accordance with paragraph (4)(C) subject to an interim regulation under this subparagraph shall be issued, and a completed analysis meeting the requirements of paragraph (3)(C) shall be published, not later than 3 years after the date on which the regulation is promulgated and the regulation shall be repromulgated, or revised if appropriate, not later than 5 years after that date.;
 (5)by amending paragraph (3) to read as follows:  (3)AuthorizationThere are authorized to be appropriated to the Administrator, acting through the Office of Ground Water and Drinking Water, to conduct studies, assessments, and analyses in support of regulations or the development of methods, $35,000,000 for each of fiscal years 2018 through 2022.;
 (6)in paragraph (4), by striking subparagraph (C); (7)by amending paragraph (6) to read as follows:
						
							(6)Exception for standards with no feasible technologies
 (A)In generalNotwithstanding paragraph (4), if the Administrator determines that there is no feasible technology to meet a maximum contaminant level, the Administrator may, after notice and opportunity for public comment, promulgate a maximum contaminant level for the contaminant that maximizes health risk reduction benefits and can be met with feasible technology.
 (B)Judicial reviewA determination by the Administrator that no feasible technology is available to meet a maximum contaminant level shall be considered an action pertaining to the establishment of a national primary drinking water regulation and subject to judicial review.;
 (8)in paragraph (12)(B)(ii), by inserting (as in effect on the day before the date of enactment of the Safe Drinking Water Act Amendments of 2017) after paragraph (3)(B); (9)in paragraph (13)(B)(i), by inserting (as in effect on the day before the date of enactment of the Safe Drinking Water Act Amendments of 2017) after paragraph (3); and
 (10)in paragraph (13)(C), by inserting (as in effect on the day before the date of enactment of the Safe Drinking Water Act Amendments of 2017) after paragraph (3)(C). (b)Additional conforming amendments (1)Section 1459 of the Safe Drinking Water Act (42 U.S.C. 300j–19) is amended—
 (A)by striking subsection (c); and (B)by redesignating subsection (d) as subsection (c).
 (2)Section 1414(c)(5)(B)(i) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(5)(B)(i)) is amended by striking that meets the requirements of section 1412(b)(3)(A)(ii).
 102.Deadlines for regulations on known dangerous contaminantsSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:
				
					(D)Lead and copper rule
 (i)In generalNotwithstanding any other deadline established in this subsection, not later than 9 months after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall issue revised national primary drinking water regulations for lead and copper in accordance with this subparagraph.
 (ii)RequirementsThe revised regulations issued under clause (i) shall ensure that— (I)corrosion controls are reevaluated anytime source water or treatment is changed;
 (II)test results are valid, by prohibiting techniques that artificially lower lead levels, including flushing before samples are taken;
 (III)monitoring includes school sites for all public water systems serving schools (as defined in section 1461);
 (IV)notification of lead problems is clear and effective; and (V)lead service lines are fully replaced on a set timetable and whenever contamination is detected.
 (iii)Scope of lead line replacement requirementsRequirements to replace lead service lines under the revised regulations issued under clause (i) shall extend to all service lines controlled by public water systems, regardless of ownership.
 (E)PerchlorateNotwithstanding any other deadline established in this subsection, not later than 12 months after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for perchlorate.
 (F)Perfluorinated compoundsNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for perfluorinated compounds.
 (G)Microcystin toxinNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for microcystin toxin..
			IIReducing Lead in Drinking Water
			201.Reducing lead in drinking water
 (a)AuthorizationSection 1459B(d) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(d)) is amended by striking $60,000,000 for each of fiscal years 2017 through 2021 and inserting $100,000,000 for each of fiscal years 2018 through 2022. (b)Definition of lead service line (1)In generalSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following:
						
 (17)Lead service lineThe term lead service line means a pipe and its fittings, which are not lead free (as defined in section 1417(d)), that connect the drinking water main to the building inlet.. 
 (2)Conforming amendmentSection 1459B(a) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(a)) is amended by striking paragraph (4).
					202.Drinking water fountain replacement for schools
 (a)In generalPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:
					
						1465.Drinking water fountain replacement for schools
 (a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a grant program to provide assistance to local educational agencies for the replacement of drinking water fountains manufactured prior to 1988.
 (b)Use of fundsFunds awarded under the grant program— (1)shall be used to pay the costs of replacement of drinking water fountains in schools; and
 (2)may be used to pay the costs of monitoring and reporting of lead levels in the drinking water of schools of a local educational agency receiving such funds, as determined appropriate by the Administrator.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section not more than $5,000,000 for each of fiscal years 2018 through 2022..
 (b)DefinitionsSection 1461(5) of the Safe Drinking Water Act (42 U.S.C. 300j–21(5)) is amended by inserting or drinking water fountain after water cooler each place it appears. 203.Aligning definitions of lead freeParagraph (2) of section 1461 of the Safe Drinking Water Act (42 U.S.C. 300j–21(2)) is amended to read as follows:
				
 (2)Lead freeThe term lead free has the meaning given such term in section 1417.. 204.Guidance for schools regarding lead in drinking water (a)GuidancePart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.), as amended, is further amended by adding at the end the following new section:
					
						1466.Guidance for schools regarding lead in drinking water
 (a)Guidance on lead monitoringNot later than 180 days after the date of enactment of this section, the Administrator shall publish revised guidance for school officials seeking to reduce exposure to lead from drinking water in schools.
 (b)RequirementsThe Administrator shall include in the guidance published under subsection (a)— (1)testing protocols for schools to accurately detect lead contamination in school drinking water and its sources;
 (2)recommended actions to reduce or eliminate such contamination, including lead service line replacement where needed;
 (3)recommendations for maintaining or replacing drinking water infrastructure, including pipes, pipe fittings, fixtures, solder, drinking water coolers, and drinking water fountains, when planning for or undergoing renovations of school property; and
 (4)recommendations and forms for communicating lead testing results, potential health risks, and response actions to students, staff, parents, and communities..
 (b)Conforming amendmentSection 1464(d)(5)(A)(i) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)(5)(A)(i)) is amended by inserting published under section 1466 after successor guidance.
 205.School lead pipe replacement programPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.), as amended, is further amended by adding at the end the following new section:
				
					1467.School lead pipe replacement program
 (a)Eligible entityIn this section, the term eligible entity means— (1)a local educational agency; or
 (2)a public water system. (b)Grant program (1)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a grant program to assist eligible entities in carrying out programs to replace lead service lines for schools and solder that is not lead free used in the plumbing for schools. Such a program—
 (A)shall include replacing lead service lines and solder that is not lead free; and (B)may include testing, planning, or carrying out other relevant activities, as determined by the Administrator, to identify the location and condition of lead service lines and solder that is not lead free.
 (2)Priority applicationIn providing assistance under this section, the Administrator shall give priority to proposed programs for schools for which, at any time during the 3-year period preceding the date of submission of an application of the eligible entity, monitoring data has indicated elevated lead levels in the school drinking water.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2018 through 2022..
 206.School remedial action programSection 1464(d)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)) is amended— (1)by striking $20,000,000 and inserting $100,000,000; and
 (2)by striking 2017 through 2021 and inserting 2018 through 2022. IIIClimate Resiliency, Security, and Source Water Protection 301.Climate resiliency, security, and source water protection planningSection 1433 of the Safe Drinking Water Act (42 U.S.C. 300i–2) is amended to read as follows:
				
					1433.Climate resiliency, security, and source water protection
						(a)Source water and distribution system vulnerability assessments
 (1)In generalNot later than 24 months after the date of enactment of the Safe Drinking Water Act Amendments of 2017, each community water system shall submit to the Administrator source water and distribution system vulnerability assessments.
 (2)Identification of threatsAssessments submitted pursuant to paragraph (1) shall identify— (A)threats to the community water system’s source water from industrial activity, pipelines and storage tanks, contaminated sites, agricultural activity, and oil and gas exploration;
 (B)threats to the community water system’s source water and distribution system from climate change, extreme weather, drought, and temperature changes; and
 (C)threats to the community water system’s source water and distribution system from intentional acts, including intentional contamination, sabotage, and theft of any chemical of interest (as designated under Appendix A to part 27 of title 6, Code of Federal Regulations, or any successor thereto).
 (3)Assessment of alternativesAssessments submitted pursuant to paragraph (1) shall include a comparison of the disinfection methods used by the community water system and reasonably available alternative disinfection methods, including a determination of whether reasonably available alternative disinfection methods could reduce the community water system’s vulnerability to the threats identified pursuant to paragraph (2).
 (4)Periodic review and resubmissionEach community water system submitting a vulnerability assessment pursuant to paragraph (1) shall review, revise as necessary, and resubmit such assessment not less often than every 5 years.
 (5)GuidanceNot later than one year after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall provide guidance to community water systems for the preparation of vulnerability assessments under this subsection.
							(b)Source water and distribution system protection plans
 (1)In generalNot later than 4 years after the date of enactment of the Safe Drinking Water Act Amendments of 2017, each community water system shall submit to the Administrator source water and distribution system protection plans.
 (2)Mitigation of identified threatsPlans submitted pursuant to paragraph (1) shall identify strategies and resources to mitigate the threats identified in assessments prepared pursuant to subsection (a).
 (3)Emergency response planningPlans submitted pursuant to paragraph (1) shall include specific emergency response plans for the threats identified in assessments prepared pursuant to subsection (a).
 (4)Periodic review and resubmissionEach community water system submitting a plan pursuant to paragraph (1) shall review, revise as necessary, and resubmit such plan not less often than every 5 years.
 (5)GuidanceNot later than one year after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall provide guidance to community water systems for the preparation of plans under this subsection.
							(c)Technical assistance and grants
 (1)In generalThe Administrator shall establish and implement a program, to be known as the Drinking Water Infrastructure Resiliency and Sustainability Program, under which the Administrator may award grants in each of fiscal years 2018 through 2022 to owners or operators of community water systems for the purpose of increasing the resiliency or adaptability of the community water systems to threats identified pursuant to subsection (a).
 (2)Use of fundsAs a condition on receipt of a grant under this section, an owner or operator of a community water system shall agree to use the grant funds exclusively to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project consistent with a plan developed pursuant to subsection (b).
							(3)Priority
 (A)Water systems at greatest and most immediate riskIn selecting grantees under this subsection, the Administrator shall give priority to applicants that are owners or operators of community water systems that are, based on the best available research and data, at the greatest and most immediate risk of facing significant negative impacts due to threats described in subsection (a)(2).
 (B)GoalsIn selecting among applicants described in subparagraph (A), the Administrator shall ensure that, to the maximum extent practicable, the final list of applications funded for each year includes a substantial number that propose to use innovative approaches to meet one or more of the following goals:
 (i)Promoting more efficient water use, water conservation, water reuse, or water recycling. (ii)Using decentralized, low-impact development technologies and nonstructural approaches, including practices that use, enhance, or mimic the natural hydrological cycle or protect natural flows.
 (iii)Reducing stormwater runoff or flooding by protecting or enhancing natural ecosystem functions. (iv)Modifying, upgrading, enhancing, or replacing existing community water system infrastructure in response to changing hydrologic conditions.
 (v)Improving water quality or quantity for agricultural and municipal uses, including through salinity reduction.
 (vi)Providing multiple benefits, including to water supply enhancement or demand reduction, water quality protection or improvement, increased flood protection, and ecosystem protection or improvement.
									(4)Cost-sharing
 (A)Federal shareThe share of the cost of any activity that is the subject of a grant awarded by the Administrator to the owner or operator of a community water system under this subsection shall not exceed 50 percent of the cost of the activity.
 (B)Calculation of non-Federal shareIn calculating the non-Federal share of the cost of an activity proposed by a community water system in an application submitted under this subsection, the Administrator shall—
 (i)include the value of any in-kind services that are integral to the completion of the activity, including reasonable administrative and overhead costs; and
 (ii)not include any other amount that the community water system involved receives from the Federal Government.
 (5)Report to CongressNot later than 3 years after the date of the enactment of the Safe Drinking Water Act Amendments of 2017, and every 3 years thereafter, the Administrator shall submit to the Congress a report on progress in implementing this subsection, including information on project applications received and funded annually.
 (6)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $50,000,000 for each of fiscal years 2018 through 2022..
			302.Regulation of hydraulic fracturing
 (a)Hydraulic fracturingSection 1421(d)(1) of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)) is amended by striking subparagraph (B) and inserting the following:
					
 (B)includes the underground injection of fluids or propping agents pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities; but
 (C)excludes the underground injection of natural gas for purposes of storage.. (b)Disclosure of hydraulic fracturing chemicals; medical emergencies; proprietary chemical formulasSection 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300h(b)) is amended by adding at the end the following:
					
						(4)
 (A)Regulations included under paragraph (1)(C) shall include the following requirements: (i)A person conducting hydraulic fracturing operations shall disclose to the State (or the Administrator if the Administrator has primary enforcement responsibility in the State)—
 (I)prior to the commencement of any hydraulic fracturing operations at any lease area or portion thereof, a list of chemicals intended for use in any underground injection during such operations, including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets when available, and the anticipated volume of each chemical; and
 (II)not later than 30 days after the end of any hydraulic fracturing operations, the list of chemicals used in each underground injection during such operations, including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets when available, and the volume of each chemical used.
 (ii)The State or the Administrator, as applicable, shall make the disclosure of chemical constituents referred to in clause (i) available to the public, including by posting the information on an appropriate Internet Web site.
 (iii)Whenever the State or the Administrator, or a treating physician or nurse, determines that a medical emergency exists and the proprietary chemical formula of a chemical used in hydraulic fracturing operations is necessary for medical treatment, the person conducting the hydraulic fracturing operations shall, upon request, immediately disclose the proprietary chemical formula or the specific chemical identity of a trade secret chemical to the State, the Administrator, or the treating physician or nurse, regardless of whether a written statement of need or a confidentiality agreement has been provided. The person conducting the hydraulic fracturing operations may require a written statement of need and a confidentiality agreement as soon thereafter as circumstances permit.
 (B)Subparagraphs (A)(i) and (A)(ii) do not authorize the State (or the Administrator) to require the public disclosure of proprietary chemical formulas..
 303.Risks of drought to drinking waterPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section:
				
					1459C.Drought risk assessment and management
						(a)Strategic plan
 (1)DevelopmentNot later than 90 days after the date of enactment of this section, the Administrator shall develop and submit to Congress a strategic plan for assessing and managing the risks of drought to drinking water provided by public water systems. The strategic plan shall include steps and timelines to—
 (A)evaluate the risks posed by drought to drinking water provided by public water systems; (B)compile a comprehensive list of the effects of drought on drinking water provided by public water systems which the Administrator determines may have an adverse effect on human health;
 (C)summarize— (i)the known adverse human health effects resulting from the effects of drought on drinking water included on the list established under subparagraph (B);
 (ii)factors that cause drought; and (iii)factors that exacerbate the effects of drought on drinking water provided by public water systems;
 (D)with respect to the effects of drought on drinking water included on the list compiled under subparagraph (B), determine whether to—
 (i)establish guidance regarding feasible analytical methods to quantify such effects; and (ii)establish guidance regarding the frequency of monitoring necessary to detect such effects;
 (E)recommend feasible treatment options, including procedures, equipment, and source water protection practices, to mitigate such effects; and
 (F)enter into cooperative agreements with, and provide technical assistance to, affected States and public water systems, as identified by the Administrator, for the purpose of managing risks associated with the effects of drought on drinking water.
 (2)UpdatesThe Administrator shall, as appropriate, update and submit to Congress the strategic plan developed under paragraph (1).
 (b)Information coordinationIn carrying out this section the Administrator shall— (1)identify gaps in the Agency’s understanding of the effects of drought on drinking water provided by public water systems, including—
 (A)the human health effects of drought; and (B)methods and means of testing and monitoring for the effects of drought on source water of, or drinking water provided by, public water systems;
 (2)as appropriate, consult with— (A)other Federal agencies that—
 (i)examine or analyze drought; or (ii)address public health concerns related to drought;
 (B)States; (C)operators of public water systems;
 (D)multinational agencies; (E)foreign governments;
 (F)research and academic institutions; and (G)companies that provide relevant drinking water treatment options; and
 (3)assemble and publish information from each Federal agency that has— (A)examined or analyzed drought; or
 (B)addressed public health concerns related to drought. (c)FeasibleFor purposes of this section, the term feasible has the meaning given such term in section 1412(b)(4)(D)..
			IVAQUA Act
 401.Short titleThis title may be cited as the Assistance, Quality, and Affordability Act of 2017. 402.Prevailing wagesSubsection (e) of section 1450 of the Safe Drinking Water Act (42 U.S.C. 300j–9) is amended to read as follows:
				
					(e)Labor standards
 (1)In generalThe Administrator shall take such action as the Administrator determines to be necessary to ensure that each laborer and mechanic employed by a contractor or subcontractor in connection with a construction project financed, in whole or in part, by a grant, loan, loan guarantee, refinancing, or any other form of financial assistance provided under this title (including assistance provided by a State loan fund established under section 1452) is paid wages at a rate of not less than the prevailing wages for the same type of work on similar construction in the immediate locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
 (2)Authority of Secretary of LaborWith respect to the labor standards specified in this subsection, the Secretary of Labor shall have the authority and functions established in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code..
 403.Use of fundsSection 1452(a)(2)(B) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)(B)) is amended by striking (including expenditures for planning, design, and associated preconstruction activities, including activities relating to the siting of the facility, but not and inserting (including expenditures for planning, design, siting, and associated preconstruction activities, for replacing or rehabilitating aging treatment, storage, or distribution facilities of public water systems, or for producing or capturing sustainable energy on site or through the transportation of water through the public water system, but not.
 404.Requirements for use of American materialsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by striking During fiscal year 2017, funds and inserting Funds. 405.Data on variances, exemptions, and persistent violationsSection 1452(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (D)a list of all public water systems within the State that have in effect an exemption or variance for any national primary drinking water regulation or that are in persistent violation of the requirements for any maximum contaminant level or treatment technique under a national primary drinking water regulation, including identification of—
 (i)the national primary drinking water regulation in question for each such exemption, variance, or violation; and
 (ii)the date on which the exemption or variance came into effect or the violation began.. 406.Assistance for restructuring (a)DefinitionSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f), as amended, is further amended by adding at the end the following:
					
 (18)RestructuringThe term restructuring means changes in operations (including ownership, management, cooperative partnerships, joint purchasing arrangements, consolidation, and alternative water supply)..
 (b)RestructuringClause (ii) of section 1452(a)(3)(B) (42 U.S.C. 300j–12(a)(3)(B)) is amended by striking changes in operations (including ownership, management, accounting, rates, maintenance, consolidation, alternative water supply, or other procedures) and inserting restructuring.
				407.Priority and weight of applications
 (a)PrioritySection 1452(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)) is amended— (1)in subparagraph (A)—
 (A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (iv)improve the ability of public water systems to protect human health and comply with the requirements of this title affordably in the future.;
 (2)by redesignating subparagraph (B) as subparagraph (D); (3)by inserting after subparagraph (A) the following:
						
 (B)Affordability of new standardsFor any year in which enforcement begins for a new national primary drinking water regulation, each State that has entered into a capitalization agreement pursuant to this section shall evaluate whether capital improvements required to meet the regulation are affordable for disadvantaged communities (as defined in subsection (d)(3)) in the State. If the State finds that such capital improvements do not meet affordability criteria for disadvantaged communities in the State, the State’s intended use plan shall provide that priority for the use of funds for such year be given to public water systems affected by the regulation and serving disadvantaged communities.
 (C)Weight given to applicationsAfter determining priority under subparagraphs (A) and (B), an intended use plan shall provide that the State will give greater weight to an application for assistance if the application contains—
 (i)a description of measures undertaken by the public water system to improve the management and financial stability of the public water system, which may include—
 (I)an inventory of assets, including a description of the condition of the assets; (II)a schedule for replacement of assets;
 (III)an audit of water losses; (IV)a financing plan that factors in all lifecycle costs indicating sources of revenue from ratepayers, grants, bonds, other loans, and other sources to meet the costs; and
 (V)a review of options for restructuring; (ii)a demonstration of consistency with State, regional, and municipal watershed plans;
 (iii)a water conservation plan consistent with guidelines developed for such plans by the Administrator under section 1455(a); and
 (iv)a description of measures undertaken by the public water system to improve the efficiency of the public water system or reduce the public water system’s environmental impact, which may include—
 (I)water efficiency or conservation, including the rehabilitation or replacement of existing leaking pipes;
 (II)use of reclaimed water; (III)actions to increase energy efficiency;
 (IV)actions to generate or capture sustainable energy on site or through the transportation of water through the public water system;
 (V)actions to protect source water; (VI)actions to mitigate or prevent corrosion, including design, selection of materials, selection of coating, and cathodic protection; and
 (VII)actions to reduce disinfection byproducts.; and (4)in subparagraph (D) (as redesignated by paragraph (2)) by striking periodically and inserting at least biennially.
 (b)GuidanceSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (1)by redesignating subsection (r) as subsection (t); and
 (2)by inserting after subsection (q) the following:  (r)Small system guidanceThe Administrator may provide guidance and, as appropriate, tools, methodologies, or computer software, to assist small public water systems in undertaking measures to improve the management, financial stability, and efficiency of the public water system or reduce the public water system’s environmental impact.. 
					408.Disadvantaged communities
 (a)Assistance To increase complianceSection 1452(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)), as amended, is further amended by adding at the end the following:
					
 (E)Assistance to increase complianceA State’s intended use plan shall provide that, of the funds received by the State through a capitalization grant under this section for a fiscal year, the State will, to the extent that there are sufficient eligible project applications, reserve not less than 6 percent to be spent on assistance under subsection (d) to public water systems included in the State’s most recent list under paragraph (2)(D)..
 (b)Assistance for disadvantaged communitiesSection 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)) is amended— (1)in paragraph (1), by adding at the end the following: Such additional subsidization shall directly and primarily benefit such community.; and
 (2)in paragraph (3), by inserting , or portion of a service area, after service area. (c)Affordability criteriaSection 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)) is amended by adding at the end:
					
 Each State that has entered into a capitalization agreement pursuant to this section shall, in establishing affordability criteria, consider, solicit public comment on, and include as appropriate—(A)the methods or criteria that the State will use to identify disadvantaged communities; (B)a description of the institutional, regulatory, financial, tax, or legal factors at the Federal, State, or local level that affect identified affordability criteria; and
 (C)a description of how the State will use the authorities and resources under this subsection to assist communities meeting the identified criteria..
 409.Administration of State loan fundsSection 1452(g) of the Safe Drinking Water Act (42 U.S.C. 300j–12(g)) is amended by adding at the end the following new paragraph:
				
					(5)Transfer of funds
 (A)In generalThe Governor of a State may— (i)reserve for any fiscal year not more than the lesser of—
 (I)33 percent of a capitalization grant made under this section; or (II)33 percent of a capitalization grant made under section 601 of the Federal Water Pollution Control Act; and
 (ii)add the funds so reserved to any funds provided to the State under this section or section 601 of the Federal Water Pollution Control Act.
 (B)State matching fundsFunds reserved under this paragraph shall not be considered for purposes of calculating the amount of a State contribution required by subsection (e) of this section or section 602(b) of the Federal Water Pollution Control Act..
			410.State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the Virgin
 IslandsSection 1452(j) of the Safe Drinking Water Act (42 U.S.C. 300j–12(j)) is amended by striking 0.33 percent and inserting 1.5 percent. 411.Authorization of appropriationsSubsection (m) of section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended to read as follows:
				
					(m)Authorization of Appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section— (A)$3,130,000,000 for fiscal year 2018;
 (B)$3,600,000,000 for fiscal year 2019; (C)$4,140,000,000 for fiscal year 2020;
 (D)$4,800,000,000 for fiscal year 2021; and (E)$5,500,000,000 for fiscal year 2022.
 (2)AvailabilityAmounts made available pursuant to this subsection shall remain available until expended. (3)Reservation for needs surveysOf the amount made available under paragraph (1) to carry out this section for a fiscal year, the Administrator may reserve not more than $1,000,000 per year to pay the costs of conducting needs surveys under subsection (h)..
			412.Affordability of new standards
 (a)Treatment technologies for small public water systemsClause (ii) of section 1412(b)(4)(E) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(4)(E)) is amended by adding at the end the following: If no technology, treatment technique, or other means is included in a list under this subparagraph for a category of small public water systems, the Administrator shall periodically review the list and supplement it when new technology becomes available..
				(b)Assistance for disadvantaged communities
 (1)In generalSubparagraph (E) of section 1452(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(1)) is amended—
 (A)by striking except that the Administrator may reserve and inserting  except that—(i)in any year in which enforcement of a new national primary drinking water regulation begins, the Administrator may use the remaining amount to make grants to States whose public water systems are disproportionately affected by the new regulation for the provision of assistance under subsection (d) to such public water systems;
 (ii)the Administrator may reserve; and (B)by striking and none of the funds reallotted and inserting
							
 ; and(iii)none of the funds reallotted. (2)Elimination of certain provisions (A)Section 1412(b) (42 U.S.C. 300g–1(b)) of the Safe Drinking Water Act is amended by striking paragraph (15).
 (B)Section 1415 (42 U.S.C. 300g–4) of the Safe Drinking Water Act is amended by striking subsection (e).
						(3)Conforming amendments
 (A)Subparagraph (B) of section 1414(c)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(1)(B)) is amended by striking , (a)(2), or (e) and inserting or (a)(2).
 (B)Section 1416(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–5(b)(2)) is amended by striking subparagraph (D).
 (C)Section 1445(h) of the Safe Drinking Water Act (42 U.S.C. 300j–4(h)) is amended— (i)by striking sections 1412(b)(4)(E) and 1415(e) (relating to small system variance program and inserting section 1412(b)(4)(E); and
 (ii)by striking guidance under sections 1412(b)(4)(E) and 1415(e) and inserting guidance under section 1412(b)(4)(E). 413.Focus on lifecycle costsSection 1412(b)(4) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(4)) is amended—
 (1)in subparagraph (D), by striking taking cost into consideration and inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration; and (2)in subparagraph (E)(ii), in the matter preceding subclause (I), by inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration, after as determined by the Administrator in consultation with the States,.
 414.Best practices for administration of State revolving loan fund programsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by inserting after subsection (r), as added by section 407(b), the following:
				
 (s)Best practices for program administrationThe Administrator shall— (1)collect information from States on administration of State programs with respect to State loan funds, including—
 (A)efforts to streamline the process for applying for assistance through such programs; (B)programs in place to assist with the completion of application forms;
 (C)incentives provided to systems that partner with small public water systems for the application process; and
 (D)techniques to ensure that obligated balances are liquidated in a timely fashion; (2)not later than 3 years after the date of enactment of the Assistance, Quality, and Affordability Act of 2017, disseminate to the States’ best practices for administration of such programs, based on the information collected pursuant to this subsection; and
 (3)periodically update such best practices, as appropriate.. VIncreasing Compliance and Community Right to Know 501.Streamlining reporting and enforcement (a)Enforcement (1)Advice and technical assistanceSection 1414(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(a)(1)) is amended—
 (A)in subparagraph (A), in the matter following clause (ii), by striking and provide such advice and technical assistance to such State and public water system as may be appropriate to bring the system into compliance with the requirement by the earliest feasible time; and
 (B)by adding at the end the following:  (C)At any time after providing notice of a violation to a State and public water system under subparagraph (A), the Administrator may provide such advice and technical assistance to such State and public water system as may be appropriate to bring the system into compliance with the requirement by the earliest feasible time. In deciding whether the provision of advice or technical assistance is appropriate, the Administrator may consider the potential for the violation to result in serious adverse effects to human health, whether the violation has occurred continuously or frequently, and the effectiveness of past technical assistance efforts..
						(2)Additional inspections
 (A)In generalSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended— (i)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and
 (ii)by inserting after subsection (c) the following:  (d)Additional inspections following violations (1)In generalThe Administrator shall, by regulation, and after consultation with the States, prescribe the number, frequency, and type of additional inspections to follow any violation requiring notice under subsection (c). Regulations under this subsection shall—
 (A)take into account— (i)differences between violations that are intermittent or infrequent and violations that are continuous or frequent;
 (ii)the seriousness of any potential adverse health effects that may be involved; and (iii)the number and severity of past violations by the public water system; and
 (B)specify procedures for inspections following a violation by a public water system that has the potential to have serious adverse effects on human health as a result of short-term exposure.
 (2)State primary enforcement responsibilityNothing in this subsection shall be construed or applied to modify the requirements of section 1413..
							(B)Conforming amendments
 (i)Subsections (a)(1)(B), (a)(2)(A), and (b) of section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) are amended by striking subsection (g) each place it appears and inserting subsection (h).
 (ii)Section 1448(a) of the Safe Drinking Water Act (42 U.S.C. 300j–7(a)) is amended by striking 1414(g)(3)(B) and inserting 1414(h)(3)(B). (b)Electronic reporting of compliance monitoring data to the Administrator (1)RequirementSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3), as amended, is further amended by adding at the end the following:
						
 (k)Electronic reporting of compliance monitoring data to the AdministratorThe Administrator shall by rule establish requirements for— (1)electronic submission by public water systems of all compliance monitoring data—
 (A)to the Administrator; or (B)with respect to public water systems in a State which has primary enforcement responsibility under section 1413, to such State; and
 (2)electronic submission to the Administrator by each State which has primary enforcement responsibility under section 1413 of all compliance monitoring data submitted to such State by public water systems pursuant to paragraph (1)(B)..
 (2)Final ruleNot later than 12 months after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall issue a final rule to carry out section 1414(k) of the Safe Drinking Water Act, as added by paragraph (1).
					502.Consolidation
 (a)Mandatory assessment and consolidationSubsection (i) of section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3), as redesignated by section 501(a)(2), is amended by adding at the end the following:
					
						(3)Authority for mandatory assessment and mandatory consolidation
 (A)Mandatory assessmentA State with primary enforcement responsibility or the Administrator (if the State does not have primary enforcement responsibility) may require the owner or operator of a public water system to assess options for consolidation, or transfer of ownership of the system, as described in paragraph (1), if—
 (i)the public water system has repeatedly failed to comply with one or more national primary drinking water regulations;
 (ii)such consolidation or transfer is feasible; and (iii)such consolidation or transfer could result in greater compliance with national primary drinking water regulations.
 (B)Mandatory consolidationA State with primary enforcement responsibility or the Administrator (if the State does not have primary enforcement responsibility) may require the owner or operator of a public water system to submit a plan for consolidation, or transfer of ownership of the system, as described in paragraph (1), and complete the actions required under such plan if—
 (i)the owner or operator of the public water system completed the assessment required under paragraph (A), but did not complete consolidation or transfer of ownership;
 (ii)since completing such assessment, the public water system has failed to comply with one or more national primary drinking water regulations; and
 (iii)such consolidation or transfer is feasible. (C)RegulationsNot later than 2 years after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall promulgate regulations to implement this paragraph.
 (4)Financial assistanceNotwithstanding section 1452(a)(3), public water systems undertaking consolidation or transfer of ownership pursuant to this section may receive assistance under section 1452 to carry out such consolidation or transfer.
						(5)Protection of non-responsible system
 (A)Identification of liabilitiesAn owner or operator of a public water system submitting a plan pursuant to this section shall identify as part of such plan—
 (i)any potential liability for damages arising from each specific violation identified in the plan of which the owner or operator is aware or should be aware; and
 (ii)any funds or other assets available to satisfy such liability that are available, as of the date of submission of such plan, to the public water system that committed such violation.
 (B)Reservation of fundsA public water system that has completed consolidation with another public water system pursuant to a plan approved or required pursuant to this section shall not be liable in a civil action for any damages arising from a specific violation identified in such plan, except to the extent to which funds or other assets are identified pursuant to subparagraph (A)(ii) as available to satisfy such liability..
				(b)Retention of primary enforcement authority
 (1)In generalSection 1413(a) of the Safe Drinking Water Act (42 U.S.C. 300g–2(a)) is amended— (A)in paragraph (5), by striking ; and and inserting a semicolon;
 (B)by redesignating paragraph (6) as paragraph (7); and (C)by inserting after paragraph (5) the following new paragraph:
							
 (6)has adopted and is implementing procedures for requiring public water systems to assess options for, and complete, consolidation or transfer of ownership, in accordance with the regulations issued by the Administrator to implement section 1414(i)(3); and.
 (2)Conforming amendmentSection 1413(b)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–2(b)(1)) is amended by striking of paragraphs (1), (2), (3), and (4). 503.Water violations inventorySection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3), as amended, is further amended by adding at the end the following new subsection:
				
					(l)EPA management of data
 (1)Establishment of inventoryNot later than one year after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall establish and maintain in a computer data base an inventory based on data submitted to the Administrator under this section regarding violations and exceedances. The Administrator shall make these data publicly accessible and searchable by zip code and county, and available in appropriate languages.
 (2)Report on hot spots and disproportionate impactsNot later than 2 years after the date of enactment of the Safe Drinking Water Act Amendments of 2017, and annually thereafter, the Administrator shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on any disproportionate impacts on communities of particular demographic categories as shown by the data in the inventory under paragraph (1)..
 504.Improved consumer confidence reportsSection 1414(c)(4) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(4)) is amended by adding at the end the following new subparagraph:
				
 (F)RevisionsNot later than 24 months after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator, in consultation with the groups identified in subparagraph (A), shall promulgate revisions to the regulations issued pursuant to subparagraph (A) to increase the effectiveness and understandability of consumer confidence reports..
			VIStudies and Technology
			601.Real-time monitoring technology research grants
 (a)Grant programNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall establish a grant program to provide funds to projects to develop technology for real-time monitoring of drinking water contaminants. Grants awarded under this section shall be awarded on a competitive basis after solicitation and evaluation of proposals.
 (b)ProjectsProjects eligible for funding under the grant program established under this section include projects for the—
 (1)development of new hardware and technology, or improvement of existing hardware or technology, that monitors contaminants in drinking water in real time; and
 (2)development of software that assists in real-time monitoring of contaminants in drinking water. (c)Report to CongressNot later than 3 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the projects funded under the grant program established under this section and the technology that has been developed as a result of such projects.
 (d)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for fiscal year 2018 to carry out this section, which shall remain available until expended.
 602.Presence of pharmaceuticals and personal care products in sources of drinking waterSubsection (a) of section 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1) is amended by adding at the end the following:
				
					(11)Presence of pharmaceuticals and personal care products in sources of drinking water
 (A)StudyThe Administrator shall carry out a study on the presence of pharmaceuticals and personal care products in sources of drinking water, which shall—
 (i)identify pharmaceuticals and personal care products that have been detected in sources of drinking water and the levels at which such pharmaceuticals and personal care products have been detected;
 (ii)identify the sources of pharmaceuticals and personal care products in sources of drinking water, including point sources and nonpoint sources of pharmaceutical and personal care products;
 (iii)identify the effects of such pharmaceuticals and personal care products on humans, the environment, and the safety of drinking water; and
 (iv)identify methods to control, limit, treat, or prevent the presence of such personal care pharmaceuticals and products.
 (B)ConsultationThe Administrator shall conduct the study described in subparagraph (A) in consultation with the Secretary of Health and Human Services (acting through the Commissioner of Food and Drugs), the Director of the United States Geological Survey, the heads of other appropriate Federal agencies (including the National Institute of Environmental Health Sciences), and other interested stakeholders (including manufacturers of pharmaceuticals and personal care products and consumer groups and advocates).
 (C)ReportNot later than 4 years after the date of the enactment of this paragraph, the Administrator shall submit to the Congress a report on the results of the study carried out under this paragraph.
 (D)DefinitionsIn this paragraph: (i)The term personal care product has the meaning given the term cosmetic in section 201 of the Federal Food, Drug, and Cosmetic Act.
 (ii)The term pharmaceutical has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act.. 603.Water loss and leak control technologyPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.), as amended, is further amended by adding at the end the following:
				
 1459D.Water loss and leak control technologyThe Administrator shall— (1)not later than 5 years after the date of enactment of this section, develop criteria for effective water loss and leak control technology to be used by public water systems; and
 (2)implement a program through which a manufacturer of such technology may apply, on a voluntary basis, for certification of compliance with such criteria..
			